DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending for examination in instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with “Jin, Minji” (Reg. No.: 69,674) on 09/08/2022.

The application has been amended as follows: 



Claim 1. Bur discloses, a method of facilitating designing of an Internet of Things (loT) infrastructure for deploying an loT application (Bur, Abstract, fig.1a), the method comprising: 
determining, by a processing device, a Manhattan distance between each of a plurality of existing requirements and a new requirement, wherein the new requirement is with respect to the loT infrastructure for deploying the loT application; 
identifying, by the processing device, one or more of the plurality of existing requirements corresponding to a minimum Manhattan distance; 
determining, by the processing device, a relevancy score for each of the one or more identified existing requirements based on a similarity between the each of the one or more identified existing requirements and the new requirement; [[and]] 
providing, by the processing device, one or more loT components and one or more loT designs corresponding to a similar existing requirement for facilitating designing of the loT infrastructure, wherein the similar existing requirement comprises one or more identified existing requirement with a maximum relevancy score,
wherein determining the Manhattan distance comprises: 
tokenizing each of the plurality of existing requirements and the new requirement into a corresponding set of tokens; and 
determining the Manhattan distance between each of the plurality of existing requirements and the new requirement based on a difference between the corresponding set of tokens for each of the plurality of existing requirements and the corresponding set of tokens for the new requirement.

Claim 2. The method of claim 1, further comprising receiving the new requirement from a user or a system, wherein the new requirement comprises at least one of a task to be performed, an amount of dataflow required, and a load handling capacity required.

Claim 3. The method of claim 1, further comprising retrieving the plurality of existing requirements from a database, wherein the database comprises a blockchain distributed ledger, wherein each of the plurality of existing requirement is retrieved along with one or more corresponding loT components and one or more corresponding loT designs, and wherein the plurality of existing requirements correspond to the new requirement.

Claim 4. The method of claim 3, further comprising updating the database by storing the new requirement, the one or more IoT components, and the one or more IoT designs for subsequent use.

Claim 5 (Canceled).

Claim 6. The method of claim [[5]] 1, wherein determining the relevancy score comprises: 
converting each of the one or more identified existing requirements and the new requirement into respective binary vectors, wherein an attribute of 1 in a binary vector corresponds to a presence of a corresponding token, and wherein a total number of attributes in the binary vector correspond to a total number of tokens in a union of the one or more corresponding set of tokens; and 
determining the relevancy score for the each of the one or more identified existing requirements with respect to the new requirement based on a cosine similarity between the respective binary vectors.

Claim 7. A system for facilitating designing of an Internet of Things (loT) infrastructure for deploying an loT application, the system comprising: 
a processor; and 
a memory communicatively coupled to the processor, 
wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: 
determine a Manhattan distance between each of a plurality of existing requirements and a new requirement, wherein the new requirement is with respect to the IoT infrastructure for deploying the IoT application; 
identify one or more of the plurality of existing requirements corresponding to a minimum Manhattan distance; 
determine a relevancy score for each of the one or more identified existing requirements based on a similarity between the each of the one or more identified existing requirements and the new requirement; [[and]] 
provide one or more loT components and one or more loT designs corresponding to a similar existing requirement for facilitating designing of the IoT infrastructure, wherein the similar existing requirement comprises one of the one or more identified existing requirement with a maximum relevancy score,
wherein the processor determines the Manhattan distance by: 
tokenizing each of the plurality of existing requirements and the new requirement into a corresponding set of tokens; and 
determining the Manhattan distance between each of the plurality of existing requirements and the new requirement based on a difference between the corresponding set of tokens for each of the plurality of existing requirements and the corresponding set of tokens for the new requirement.

Claim 8. The system of claim 7, wherein the processor-executable instructions further cause the processor to receive the new requirement from a user or a system, wherein the new requirement comprises at least one of a task to be performed, an amount of dataflow required, and a load handling capacity required.

Claim 9. The system of claim 7, wherein the processor-executable instructions further cause the processor to retrieve the plurality of existing requirements from a database, wherein the database comprises a blockchain distributed ledger, wherein each of the plurality of existing requirement is retrieved along with one or more corresponding loT components and one or more corresponding loT designs, and wherein the plurality of existing requirements correspond to the new requirement.

Claim 10. The system of claim 9, wherein the processor-executable instructions further cause the processor to update the database by storing the new requirement, the one or more IoT components, and the one or more IoT designs for subsequent use.

Claim 11 (Canceled).

Claim 12. The system of claim [[11]] 7, wherein the processor determines the relevancy score by: 
converting each of the one or more identified existing requirements and the new requirement into respective binary vectors, wherein an attribute of 1 in a binary vector corresponds to a presence of a corresponding token, and wherein a total number of attributes in the binary vector correspond to a total number of tokens in a union of the one or more corresponding set of tokens; and 
determining the relevancy score for the each of the one or more identified existing requirements with respect to the new requirement based on a cosine similarity between the respective binary vectors.

Claim 13. A non-transitory computer-readable medium having stored thereon a set of computer-executable instructions for facilitating designing of an Internet of Things (loT) infrastructure for deploying an loT application, the set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising: 
determining a Manhattan distance between each of a plurality of existing requirements and a new requirement, wherein the new requirement is with respect to the IoT infrastructure for deploying the IoT application; 
identifying one or more of the plurality of existing requirements corresponding to a minimum Manhattan distance; 
determining a relevancy score for each of the one or more identified existing requirements based on a similarity between the each of the one or more identified existing requirements and the new requirement; [[and]] 
providing one or more loT components and one or more loT designs corresponding to a similar existing requirement for facilitating designing of the IoT infrastructure, wherein the similar existing requirement comprises one of the one or more identified existing requirement with a maximum relevancy score,
wherein determining the Manhattan distance comprises:
tokenizing each of the plurality of existing requirements and the new requirement into a corresponding set of tokens; and 
determining the Manhattan distance between each of the plurality of existing requirements and the new requirement based on a difference between the corresponding set of tokens for each of the plurality of existing requirements and the corresponding set of tokens for the new requirement.

Claim 14. The non-transitory computer-readable medium of claim 13, wherein the steps further comprise receiving the new requirement from a user or a system, wherein the new requirement comprises at least one of a task to be performed, an amount of dataflow required, and a load handling capacity required.

Claim 15. The non-transitory computer-readable medium of claim 13, wherein the steps further comprise retrieving the plurality of existing requirements from a database, wherein the database comprises a blockchain distributed ledger, wherein each of the plurality of existing requirement is retrieved along with one or more corresponding loT components and one or more corresponding loT designs, and wherein the plurality of existing requirements correspond to the new requirement.

16. The non-transitory computer-readable medium of claim 15, wherein the steps further comprise updating a database by storing the new requirement, the one or more IoT components, and the one or more IoT designs for subsequent use.

Claim 17 (Canceled).

Claim 18. The non-transitory computer-readable medium of claim [[17]] 13, wherein determining the relevancy score comprises: 
converting each of the one or more identified existing requirements and the new requirement into respective binary vectors, wherein an attribute of 1 in a binary vector corresponds to a presence of a corresponding token, and wherein a total number of attributes in the binary vector correspond to a total number of tokens in a union of the one or more corresponding set of tokens; and 
determining the relevancy score for the each of the one or more identified existing requirements with respect to the new requirement based on a cosine similarity between the respective binary vectors.

Allowable Subject Matter
Claims 1-4, 6-10, 12-16 and 18 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Burns et al. (Pub. No.: 0029880 A1) is considered one of the most pertinent art in the field of endeavor. Burns discloses, method involves receiving a data packet transmitted by an internet-of-things device at a time point over a communication path at the same time an audio emission is emitted by the device over another communication path. The audio emission is detected based on monitoring at another time point. The detected emission is correlated with the packet based upon correlation information contained within the emission and data packet and helps to identify the packet and the emission. A distance is estimated between the internet-of-things devices based in part upon the latter time point.
Burns however fail to disclose among others the combination of, “determining, by a processing device, a Manhattan distance between each of a plurality of existing requirements and a new requirement, wherein the new requirement is with respect to the loT infrastructure for deploying the loT application; tokenizing each of the plurality of existing requirements and the new requirement into a corresponding set of tokens; and determining the Manhattan distance between each of the plurality of existing requirements and the new requirement based on a difference between the corresponding set of tokens for each of the plurality of existing requirements and the corresponding set of tokens for the new requirement.”
Sandstrom et al. (Pub. No.: US2020/0285645 A1), is yet another one of most pertinent art in the field of endeavor and discloses, methods for using an estimator to produce values for dependent variables of streaming objects based on values of independent variables of the objects. The systems and methods may include continuously tuning the estimator based on any objects received with pre-populated values for the dependent variables.
Sanstrom however alone or in combination of Burns fail to disclose among others the combination of “determining, by a processing device, a Manhattan distance between each of a plurality of existing requirements and a new requirement, wherein the new requirement is with respect to the loT infrastructure for deploying the loT application; tokenizing each of the plurality of existing requirements and the new requirement into a corresponding set of tokens; and determining the Manhattan distance between each of the plurality of existing requirements and the new requirement based on a difference between the corresponding set of tokens for each of the plurality of existing requirements and the corresponding set of tokens for the new requirement.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anwari et al. (Pub. No.: US 2020/0152340 A1) is considered one of the most pertinent art in the field of endeavor and discloses, developing intelligent systems which take into consideration the economical, environmental, and safety factors of the modern society, is one of the main challenges of this century. Progress in the fields of mobile robots, control architectures, artificial intelligence, advanced technologies, and computer vision allows us to now envisage a smart environment future.
Yarvis et al. (Pub. No.: US 2019/0363905 A1), is yet another one of the closest art in the field of endeavor and discloses, an Internet of Things (IoT) system that includes an orchestration device is provided. The orchestration device receives resource requirements and accesses a device/capability map to produce a task deployment map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446